585 N.E.2d 1336 (1992)
INDIANA DEPARTMENT OF STATE REVENUE, Appellant, (Respondent below)
v.
JOHNSON COUNTY FARM BUREAU COOPERATIVE ASSOCIATION, Inc., Appellee, (Petitioner below).
No. 49S00-9107-TA-547.
Supreme Court of Indiana.
February 14, 1992.
Linley E. Pearson, Atty. Gen., Ted J. Holaday, Deputy Atty. Gen., Indianapolis, for appellant.
Michael J. Rusnak, Peter H. Donahoe, Locke Reynolds Boyd & Weisell, Indianapolis, for appellee.
KRAHULIK, Justice.
The Indiana Department of State Revenue appeals from a decision of the Indiana Tax Court granting Johnson County Farm Bureau Cooperative Association, Inc., a deduction for *1337 freight-out costs when computing its gross earnings under the Grain Dealer Statutes, Ind. Code § 6-2-1-1(q) and Ind. Code § 6-2.1-1-5. Johnson County Farm Bureau Cooperative Assn., Inc. v. The Indiana Department of State Revenue (1991), Ind. App., 568 N.E.2d 578. A careful review of the record leads us to agree with the Tax Court's conclusion. Because the Tax Court's opinion constitutes a clear, well-reasoned analysis of the law, we affirm, adopt, and incorporate by reference the opinion of the Tax Court. Indiana Department of State Revenue v. Wechter, (1990), 553 N.E.2d 844.
SHEPARD, C.J., and DeBRULER, GIVAN and DICKSON, JJ., concur.